Case: 16-14251     Date Filed: 09/29/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-14251
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 5:15-cr-00035-MTT-CHW-2



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

IRA CHRISTOPHER JACKSON,

                                                              Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (September 29, 2017)

Before ED CARNES, Chief Judge, TJOFLAT, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:

     Ira Jackson appeals from the district court’s revocation of his pretrial
               Case: 16-14251      Date Filed: 09/29/2017     Page: 2 of 2


release. It appears from the district court record, however, that Jackson has

decided to plead guilty to two of the charges against him and is now being held

pending sentencing. Because release pending sentencing is governed by a

different statute than pretrial release, it appears to the Court that he is no longer

eligible for pretrial release and that, as a result, his appeal from the district court’s

revocation of his pretrial release is now moot. Compare 18 U.S.C. § 3142 with id.

§ 3143(a).

      The Court therefore directed the parties to show cause why this appeal

should not be dismissed as moot. The government filed a response saying that it

believed the appeal is moot. Jackson did not respond.

      As a result, because our own review of the district court record and the

government’s response lead us to believe this case is now moot and Jackson has

given no reason to think otherwise, this appeal is DISMISSED AS MOOT.




                                            2